Detail Action
This office action is a response to an application submitted on 04/09/2020.
Claims 1-6, 8-14, 16, 27-28, 32- 35 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were filed on 04/09/2020, 08/06/2021 and 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/09/2020.  These drawings are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. [US 20180192383 A1], hereinafter “Nam”; and in further view of Yi et al. [US 20190356524 A1]; hereinafter “Yi”.

Regarding claim 1, Nam teaches A method implemented in a wireless device (WD), the method comprising:
receiving a physical broadcast channel, PBCH [Nam: Fig. 12; Par. 163-164];
decoding the PBCH [Nam: Par. 143 teaches decoding PBCH]; and


However, Nam does not teaches determining a remaining minimum system information (RMSI) configuration based on bits of the PBCH.

Nevertheless, Yi, in the similar field of endeavor, teaches determining a remaining minimum system information (RMSI) configuration based on bits of the PBCH [Yi: Par. 334-336 teaches of selecting candidate of RMSI with indicating by 1 bit field.  

Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Yi for determining the PBCH for RMSI. The teaching of Yi, when implemented in the Nam system, will allow one of ordinary skill in the art to configure the RMSI in PBCH. One of ordinary skill in the art would be motivated to utilize the teachings of Yi in the Nam system in order to determined RMSI according to the PBCH in SS block [Yi: Par. 9].

Regarding claims 9 and 27, claims are corresponded to perform the same method/ limitations of claim 1, and comprised substantially same limitations. Therefore, claim 9 and 27 are rejected and analyzed on the same ground of rejections as mentioned above in claim 1.
 

Allowable Subject Matter
Claims 2-6, 8, 10-14, 16, 28, 32- 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412